Exhibit 10.30

AMENDMENT NO. 3 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT

THIS AMENDMENT NO. 3 TO EMPLOYMENT AND NON-COMPETITION AGREEMENT, (this
“Agreement”) is made as of February 28, 2011, by and among Michael G. Archbold
(“Executive”), Vitamin Shoppe, Inc., a Delaware Corporation, (“Parent”) and
Vitamin Shoppe Industries Inc., a Delaware corporation (the “Company”).

Reference is made to that certain Employment and Non-Competition Agreement by
and between Executive, Parent and Company dated April 16, 2007, as amended on
December 28, 2007, and on September 25, 2009 (the “Employment Agreement”).

WHEREAS, the parties to this Agreement desire to amend the Employment Agreement
as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Section 1 is hereby amended and restated in its entirety as follows:

1. “Position and Responsibilities. The Executive shall, effective April 4, 2011
(the “Effective Date”), serve as President and Chief Operating Officer of each
of Parent, VS Direct and the Company and, in such capacity, shall be responsible
for the general business, affairs and management of the operations of Parent, VS
Direct and the Company, shall perform such duties as are customarily performed
by an officer with similar responsibilities of a company of a similar size,
together with such other responsibilities that may be assigned to him by the
Chief Executive Officer and the Board of Directors of Parent or the Company, and
shall have such power and authority as shall reasonably be required to enable
him to perform his duties hereunder; provided, however, that in exercising such
power and authority and performing such duties, he shall at all times be subject
to the authority of the Chief Executive Officer and the Board of Directors of
Parent and the Company. The Executive agrees to devote substantially all of his
business time, attention and services to the diligent, faithful and competent
discharge of such duties for the successful operation of Parent’s and the
Company’s business. Notwithstanding the foregoing, upon the approval of the
Compensation Committee of Parent, the Executive may serve as a director of a
publicly traded company that is not a Competitive Business (hereinafter
defined), provided that such service does not interfere with the Executive’s
obligations hereunder.”

2. Section 2 (A) is hereby amended and restated in its entirety as follows:

“(A) Salary. In consideration of the services to be rendered by the Executive to
the Company, the Company shall, effective April 4, 2011, pay to the Executive a
base salary of $535,000 per annum (such salary as it may be increased from time
to time being hereinafter referred to as the “Base Salary”). Except as may
otherwise be agreed, the Base Salary shall be payable in conformity with the
Company’s customary practices for executive compensation as such practices shall
be established or modified from time to



--------------------------------------------------------------------------------

time but shall be payable not less frequently than monthly. The Executive shall
receive such increases in his Base Salary as the Board of Directors of the
Company may from time to time approve in its sole discretion; provided, however,
that the Executive’s Base Salary will be reviewed not less often than annually,
with the first performance and financial review to occur by March 31, 2012. The
Executive’s Base Salary may not be decreased without his written consent.”

3. Section 2 (B) is hereby amended and restated in its entirety as follows:

(B) Bonus and Equity Incentive Compensation. Effective April 4, 2011, each
calendar year during the term of this Agreement, the Executive shall be eligible
for a cash bonus award (the “Annual Cash Bonus”) with a target amount of seventy
percent (70%) of his then current base salary pursuant to the Company’s then
current Management Incentive Program (“MIP”). As currently constituted the MIP
is based upon (i) the Company’s satisfaction of operating objectives specified
by the Company’s Board of Directors each year in its sole discretion, and
(ii) individual members of management’s satisfaction of certain individual
operating objectives based upon their area of responsibility as specified by the
Company’s Board of Directors and Chief Executive Officer in their sole
discretion. Executive acknowledges that Company reserves the right to change the
structure of the MIP from time to time, provided that any change will not affect
Executive’s ability to receive an Annual Cash Bonus of up to a target amount of
seventy percent (70%) of Executive base salary. Executive shall be paid his
Annual Cash Bonus on or about March 1st of the calendar year following the year
to which such bonus relates, but before the end of such calendar year. The
parties acknowledge that the determination of the Annual Cash Bonus for the year
in which Executive’s employment terminates (and possibly for the prior year)
shall not be known on the date Executive’s employment terminates, and, if any,
shall be paid by Company to Executive not more than thirty (30) days after the
determination thereof, but in all events on or after March 1st of the calendar
year following the calendar year of termination, but before the end of such
calendar year. As promptly as practicable after April 4, 2011, but in all events
no later than 15 days after the Effective Date, Parent shall issue to the
Executive restricted shares Parent common stock (“Restricted Shares”) under the
Parent 2009 Equity Incentive Plan (the “Plan”) worth $1,000,000. Such Restricted
Shares shall (i) subject to earlier vesting as provided in the Plan or the
Restricted Stock Award Agreement, vest 50% on the third anniversary of the Award
and the remaining 50% shall vest on the fourth anniversary of the Award, and
(ii) to the extent not inconsistent with this Agreement or the Restricted Stock
Award Agreement, be subject to all terms and conditions of the Plan. In
addition, on the same above date of award, Parent shall grant Executive options
to purchase shares of Parent Common Stock (“Options”) under the Plan with an
aggregate Black Scholes Model value of $450,000. These 2011 Options shall be 50%
pure time vested and 50% time vested together with performance vesting hurdles
as determined by the Compensation Committee of the Board of Directors. In fiscal
year 2012, Executive will be eligible for a target equity grant estimated at
$700,000, subject to the recommendation by the Compensation Committee and
approval of the Board of Directors and comprised as follows: (i) 75% in Options,
50% of which will be pure time vested Options and 50% will be time vested
together with performance



--------------------------------------------------------------------------------

vesting hurdles as determined by the Compensation Committee of the Board of
Directors, and (ii) 25% in Restricted Shares which shall, subject to earlier
vesting as provided in the Plan or the Restricted Stock Award Agreement, vest
50% on the third anniversary of the Award and the remaining 50% shall vest on
the fourth anniversary of the Award. Each of the Options described in this
section shall: (i) have a strike price not less than the Fair Market Value of
the Common Stock on the Date of Grant, (ii) subject to earlier vesting as
provided in the Plan or the Stock Option Agreement, vest 25% per year on the
annual anniversary of the Date of Grant, over a four (4) year vesting period,
(iii) expire on the tenth anniversary of the date of grant, and (iv) to the
extent not inconsistent with this Agreement or the Stock Option Agreement, be
subject to all terms and conditions of the Plan. Executive acknowledges and
agrees that as required under law or Company policy, bonus and equity incentive
compensation to the extent received based on erroneous information, would be
subject to recoupment for a three year period in the event of an accounting
restatement due to material noncompliance by the Company with any financial
reporting requirement under the federal securities laws.

4. Section 11 is hereby amended and restated in its entirety as follows:

11. Excise Taxes. Company and Executive acknowledge that certain payments to be
made under this Agreement or in connection with stock options granted to
Executive pursuant to the Amended and Restated Vitamin Shoppe 2006 Stock Option
Plan and the Vitamin Shoppe 2009 Equity Incentive Plan (the “Plans”) may be
subject to section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), Section 280G of the Code, or other provisions of tax law which may
impose penalties or excise taxes on certain types of compensation or payments
made to Executive (collectively “Penalty Taxes”). During the period of
employment and thereafter, the Company, in its sole discretion, may propose any
amendments or changes to the terms of this Agreement or the Plans for the
purpose of avoiding the imposition of any such Penalty Taxes. Executive shall
fully cooperate with any such amendments or changes proposed by Company in order
to avoid the imposition of any Penalty Taxes on any payments made to or received
by Executive, including but not limited to requesting that Company’s
shareholders approve the payment of any moneys due to Executive hereunder and/or
under the Plans.

5. A new Section 25 is hereby added to the Employment Agreement, to read in its
entirety as follows:

25. Code Section 409A Compliance.

(A) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. In no event whatsoever shall the Company be liable for any additional
tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.



--------------------------------------------------------------------------------

(B) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment if such payment
or benefit constitutes a “deferral of compensation” under Code Section 409A
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such payment or benefit,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered deferred compensation under Code Section 409A payable
on account of a “separation from service”, such payment or benefit shall not be
made or provided until the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (ii) the date of the Executive’s death, to the
extent required under Code Section 409A. Upon the expiration of the foregoing
delay period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

(C) To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by the Executive of a release of
claims, the Executive shall forfeit all rights to such payments and benefits
which constitute a “deferral of compensation” under Code Section 409A unless
such release is signed and delivered within sixty (60) days following the date
of the Executive’s termination of employment. In this regard, the Company agrees
to provide the Executive with the form of release required under Section 5(J) no
later than 5 days after the Executive’s termination date. If the foregoing
release is executed and delivered and no longer subject to revocation as
provided in the preceding sentence, then the following shall apply:

(i) To the extent that any such cash payment or continuing benefit to be
provided is not “nonqualified deferred compensation” for purposes of Code
Section 409A, then such payment or benefit shall commence upon the first
scheduled payment date immediately following the date that the release is
executed, delivered and no longer subject to revocation (the “Release Effective
Date”). The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon the Executive’s termination of employment, and any payments made thereafter
shall continue as provided herein.

(ii) To the extent that any such cash payment or continuing benefit to be
provided is “nonqualified deferred compensation” for purposes of Code
Section 409A,



--------------------------------------------------------------------------------

then, subject to the delay set forth above in clause (B), if applicable, such
payments or benefits shall be made or commence upon the sixtieth (60th) day
following the Executive’s termination of employment. The first such cash payment
shall include payment of all amounts that otherwise would have been due prior
thereto under the terms of this Agreement had such payments commenced
immediately upon the Executive’s termination of employment, and any payments
made thereafter shall continue as provided herein.

(D) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (ii) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(E) For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

(F) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

6. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

7. This Agreement is an amendment to the Employment Agreement, and to the extent
there is a discrepancy between this Agreement and the Employment Agreement, this
Agreement shall control and supersede the Employment Agreement to the extent of
such discrepancy. The Employment Agreement otherwise remains in full force and
effect.

8. This Agreement, the Employment Agreement (as amended by this Agreement), and
those documents expressly referred to herein embody the complete agreement and
understanding among the parties and supersede and preempt and prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

* * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

    /s/ Michael Archbold Executive:   Michael G. Archbold

VITAMIN SHOPPE, INC.

(successor in merger of VS Parent, Inc. into VS Holdings Inc.)

By:   /s/ James M. Sander Name:   James M. Sander Its:   Vice President and
General Counsel VITAMIN SHOPPE INDUSTRIES INC. By:   /s/ James M. Sander Name:  
James M. Sander Its:   Vice President and General Counsel